          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


GEORGE ALEXANDER WATSON,
                       ST,                *
BOP #70398-019,                            *        HABEAS CORPUS
                                           *        28 U.S.C. § 2255
      Movant                               *

                                           *
                                                    CIVIL ACTION NO.
                                           *            1:17-CV-4610-ELR-JKL
V.

                                           *

UNITED STATES OF AMERICA,                  *

                                           *            CRIMINAL ACTION NO
      Respondent.                          *            L16-CR-216-ELR-JKL
                                           *




                                     ORDER


      This matter is before the Court for consideration of the Report and

Recommendation ("R&R") of Magistrate Judge John K. Larkins, III [Doc. 32].

Judge Larkins recommends that Petitioner's § 2255 Motion [Doc. 15] be denied and

that a Certificate ofAppealability be denied as well.

      After conducting a careful and complete review of a magistrate judge's

findings and recommendations, a district court judge may accept, reject, or modify a

magistrate judge's R&R. 28 U.S.C. § 636(b)(l) (C); Williams v. Wainwrieht, 681

F.2d 732 (11th Cir. 1982). No objections to the magistrate judge's R&R have been

filed, and therefore, the Court has reviewed the R&R for plain error. See United


States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court finds no error.
       Accordingly the Court ADOPTS the R&R [Doc. 32] as the opinion of this

Court. For the reasons stated in the R&R, the Court DENIES Petitioner's

§ 2255 Motion [Doc. 15]. Additionally, the Court DECLINES to issue a certificate

of appealability because after considering 28 U.S.C. § 2253(c)(2), the Court finds

that Petitioner has not made a substantial showing of the denial of a constitutional

right. The Court DIRECTS the Clerk to CLOSE the civil case associated with

Petitioner's § 2255 Motion: Civil Action No. 01:17-CV-4610-ELR-JKL.




                                2^
      SO ORDERED, this /-u day of January, 2019.




                                                 a^'1 A./i^

                                            Eleanor L. Ross
                                            United States District Judge
                                            Northern District of Georgia
